To compel the recognition of relator as a member of one of the subordinate lodges of the order.
Granted January 13, 1882.
Delator was suspended for refusing to pay an assessment made under the order of the Supreme Lodge, which is a foreign corporation, to pay losses on risks taken in other States. It was held, that relator was not liable to pay the assessment. No point was made on the argument as to the propriety of affording to the relator this proper remedy, but as the case was one in which the law under which respondent is organized is being ignored and perverted, the court was not disposed to go beyond an examination of the equities.